Citation Nr: 0407428	
Decision Date: 03/22/04    Archive Date: 04/01/04

DOCKET NO.  94-16 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for residuals of 
fracture of the left radius and ulna, currently evaluated as 
10 percent disabling.

2.  Entitlement to an initial disability rating in excess of 
10 percent for post-traumatic arthritis of the left wrist.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1951 to March 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 1992 rating decision issued by the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) located in San Juan, the Commonwealth of Puerto Rico.  
The Board remanded the veteran's appeal in August 2000; this 
matter is again before the Board for appellate review.

The veteran's increased rating claims are remanded to the RO 
via the Appeals Management Center, in Washington, DC.  VA 
will notify the veteran if further action is required.


REMAND

Subsequent to the Board's August 2000 remand, the Veterans 
Claims Assistance Act of 2000 (VCAA) was passed.  The VCAA 
requires VA to notify the claimant of the evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2003); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In the instant case, 
the veteran has not been so notified.  Accordingly, a remand 
is necessary in the instant case for compliance with the 
provisions of the VCAA.

Furthermore, evidence of the veteran's current disability 
picture is paramount to his increased rating claims.  While 
he was recently afforded a VA examination in August 2002, his 
VA treatment records have not been obtained since1994.  His 
current VA treatment records are relevant to his claims and 
should be obtained and associated with his claims folder.  
See 38 C.F.R. § 3.159(c)(2) (2003).

Accordingly, this case is REMANDED for the following actions:

1.  Ensure compliance with the VCAA in 
accordance with 38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159, and any other 
applicable legal precedent.

2.  Obtain the veteran's medical records 
from April 1994 to the present from the 
VA medical facility located in Rio 
Piedras, the Commonwealth of Puerto Rico 
and/or San Juan, the Commonwealth of 
Puerto Rico.

3.  Subsequent to the orders above, the 
veteran's increased rating claims should 
be readjudicated.  If the benefits sought 
on appeal remain denied, the veteran and 
his representative should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits and all evidence received 
since October 2003.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



